Per Curiam.
The facts are stated in our former opinion affirming the judgment of the circuit, court. 69 So. 181. It is insisted with much earnestness that the court erred in its former holding. It is assumed in the argument that the court approved the judgment of the lower court upon the theory that the board of supervisors should have granted appellee the relief under that part of section 4312, Code 1906, which authorized the board to change assessments “in case of destruc*380tion or deterioration in value of any real estate by any casualty. ’ ’
This construction of our opinion is entirely too narrow. It may be assumed that authority for the reduction is not to be found in the clause of the statute quoted, still the judgment must be affirmed, unless Board of Supervisors v. M. & O. R. R. Co., 99 Miss. 845, 56 So. 173, be overruled. Tlie facts-of that case and this case are similar in all essential particulars. The judgment fixing the valuation of the land had been entered in the case cited, and was final, but for the statute, and yet this court held that the facts showed an “overvaluation known to be such.” We are unable to draw any distinction between the facts of this case and the facts of Supervisors v. Railroad Co., supra.

Suggestion of error overruled.

Smith, C. J., takes no part in the decision on the suggestion of error.